Exhibit 10.36 FORM OF AMENDMENT TO OFFICER RESTRICTED SHARE AWARD This Amendment to Officer Restricted Share Award (“RSA Amendment”) is made this [*****], by and between Oxford Immunotec Global PLC (the “Company”) and [*****] (“Grantee”). RECITALS WHEREAS, Company and Grantee are parties to a restricted share award certificate designated Restricted Share Award [*****], reflecting the grant of restricted shares under Appendix C to the Company’s 2013 Share Incentive Plan with a Grant Date of March 3, 2014 the (“RSA Certificate”); and WHEREAS, the parties now wish to amend the RSA Certificate as set forth in this RSA Amendment. NOW, THEREFORE, in consideration of the foregoing, the promises and covenants set forth in this RSA Amendment, and other good and valuable consideration the receipt and sufficiency of which is hereby acknowledged and agreed, the Company and Grantee agree as follows: 1. Paragraph 3 of the RSA Certificate shall be amended by deleting the introductory paragraph of Paragraph 3 and subparagraph 3(a) in their entirety and replacing them with the following: 3.
